Opinion issued April 27, 2017




                                      In The

                               Court of Appeals
                                     For The

                          First District of Texas
                             ————————————
                              NO. 01-16-00466-CV
                            ———————————
                           JOHN TAYLOR, Appellant
                                        V.
    CENTERPOINT ENERGY HOUSTON ELECTRIC, LLC & GLINIE
                  WHITTINGTON, Appellees


                    On Appeal from the 157th District Court
                             Harris County, Texas
                       Trial Court Case No. 2014-22588


                          MEMORANDUM OPINION

      This is an appeal from the trial court’s grant of a take-nothing summary

judgment in favor of appellees CenterPoint Energy Houston Electric, LLC and

Glinie Whittington, who were the defendants in the trial court.
      Appellant John Taylor pleaded causes of action for malicious prosecution,

intentional infliction of emotional distress, negligence, and conspiracy. CenterPoint

Energy and Whittington filed a combined no-evidence and traditional motion for

summary judgment. They argued multiple grounds for summary judgment as to

each cause of action. In particular, CenterPoint Energy and Whittington argued that

there was no evidence of at least one element of each cause of action. Taylor

responded to the motion for summary judgment, but he did not produce evidence

responsive to any of the no-evidence grounds for summary judgment on any of the

causes of action. The trial court granted final summary judgment in favor of

CenterPoint Energy and Whittington without specifying the grounds for its ruling.

      When there are multiple grounds for summary judgment and the order does

not specify the ground on which the summary judgment was rendered, the

appellant must negate all grounds on appeal. Ellis v. Precision Engine Rebuilders,

Inc., 68 S.W.3d 894, 898 (Tex. App.—Houston [1st Dist.] 2002, no pet.) (citing

State Farm Fire & Cas. Co. v. S.S., 858 S.W.2d 374, 381 (Tex. 1993)). A party

appealing a motion for summary judgment must assert either a general issue

challenging the summary judgment as a whole or separate issues challenging each

independent ground for summary judgment alleged in the motion. Zapata v. ACF

Indus., Inc., 43 S.W.3d 584, 586 (Tex. App.—Houston [1st Dist.] 2001, no pet.);

see Malooly Bros., Inc. v. Napier, 461 S.W.2d 119, 121 (Tex. 1970). “If summary



                                         2
judgment may have been rendered, properly or improperly, on a ground not

challenged, the judgment must be affirmed.” Ellis, 68 S.W.3d at 898 (citing

Holloway v. Starnes, 840 S.W.2d 14, 23 (Tex. App.—Dallas 1992, writ denied)).

      On appeal, Taylor has not presented any argument to support an issue

generally challenging the trial court’s ruling in rendering summary judgment

against him. He has not asserted separate issues challenging each independent

ground for summary judgment alleged in the motion. Summary judgment may

have been rendered, properly or improperly, on the unchallenged grounds that

there was no evidence to support at least one element of each cause of action that

Taylor pleaded. Because Taylor did not address the no-evidence grounds on

appeal, we must affirm the summary judgment on these unchallenged grounds. See

id.

      We affirm the judgment of the trial court.




                                             Michael Massengale
                                             Justice

Panel consists of Justices Jennings, Higley, and Massengale.




                                         3